Citation Nr: 0931857	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder, to include as due to personal assault.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In this case, the veteran's claim for service connection for 
PTSD is based on a claimed sexual assault during military 
service.  During the veteran's May 2009 Board hearing, she 
testified that she had participated in PTSD counseling, 
specifically for sexual assault victims, at the Little Rock 
VA Medical Center beginning in 2008.  Review of the claims 
file reveals that although some VA outpatient treatment 
records from 2008 and 2009 are of record, none of them relate 
to counseling for PTSD.  If adjudication were to proceed, it 
would lack the benefit of review of these VA treatment 
records clearly relevant to the veteran's appeal.  Thus, VA 
outpatient treatment records dated from January 2008 to the 
present must be obtained.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the case is remanded for the following actions:

1.  Copies of the veteran's VA outpatient treatment 
records from the Little Rock VA Medical Center, to 
include its regional affiliates, dated from January 2008 
to the present must be obtained and associated with the 
claims file.  All attempts to secure this evidence must 
be documented in the claims file by the RO.  If, after 
making reasonable efforts to obtain named records the RO 
is unable to secure same, the RO must notify the veteran 
and (a) identify the specific records the RO is unable 
to obtain; (b) briefly explain the efforts that the RO 
made to obtain those records; and (c) describe any 
further action to be taken by the RO with respect to the 
claim.  The veteran must then be given an opportunity to 
respond.

2.  When the above development has been completed, the 
issue of entitlement to service connection for PTSD must 
be readjudicated.  If the issue on appeal remains 
denied, an additional supplemental statement of the case 
must be provided to the veteran and her representative.  
After the veteran and her representative have had an 
adequate opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




